DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 27 Aug 2021; and claims benefit as a CON of 16/656129, filed 17 Oct 2019, issued as PAT 11123357; and claims benefit of provisional application 62/746,943, filed 17 Oct 2018.

Claims 1-32 are pending in the current application. Claims 20-29, drawn to non-elected inventions, are withdrawn. Claims 1-19 and 30-32 are examined on the merits herein.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-19 and 30-32 in the reply filed on 31 Jan 2022 is acknowledged.  The traversal is on the ground(s) that there is significant overlap in claim recitations among the two groups and there is no significant burden to examine the groups of inventions together.  This is not found persuasive because, as detailed in the Requirement for Restriction mailed 02 Nov 2021, the undue burden to search and/or examine the different groups of inventions together is shown because at least (c) the inventions require a different field of search (for example, employing different search queries for methods of treating oral mucositis or for pharmaceutical formulations which may be used in any purpose).


Claims 20-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 31 Jan 2022.

Applicant’s election of species of Nu-3 in the reply filed on 31 Jan 2022 is acknowledged.
However, upon reconsideration of the prior art, this election of species requirement is withdrawn.

Claim Objections
Applicant is advised that should claim 11 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 11 recites "A method of treating oral mucositis in a patient in need thereof, the method comprising topically administering to the oral cavity of the patient an effective amount of a pharmaceutical composition comprising a Bisphosphocin, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier, 
Claim 30 depends from claim 20 and incorporates all limitations therein, effectively reciting "A method of treating oral mucositis in a patient in need thereof, the method comprising topically administering to the oral cavity of the patient an effective amount of the pharmaceutical composition [for treating oral mucositis comprising a Bisphosphocin, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier, wherein the Bisphosphocin is selected from the group consisting of Nu-2, Nu-3, Nu-4, Nu-5, and Nu-8.]"
Therefore claims 11 and 30, based on this incorporation by reference into dependent claim 30, are so close in content that they both cover the same thing, despite a slight difference in wording.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 2011/0135713, published 9 Jun 2011, provided by Applicant in IDS mailed 03 Sep 2021) in view of Donnelly et al. (Lancet Infect. Dis., 2003, 3, p405-412, provided by Applicant in IDS mailed 03 Sep 2021), Acharya et al. (J. Am. Chem. Soc., 2004, 126, p2862-2869, provided by Applicant in IDS mailed 03 Sep 2021), and Wong et al. (Future Microbiol., 2015, 10(11), p1751-1758, cited in PTO-892).

    PNG
    media_image1.png
    181
    259
    media_image1.png
    Greyscale
, Nu-3 
    PNG
    media_image2.png
    180
    260
    media_image2.png
    Greyscale
, and Nu-4 (page 7, paragraph 0089-0091). Dale teaches the invention also provides methods for inhibiting or preventing the growth of bacteria, fungus, or virus, by contacting the infectious organism with a composition comprising a protonated compound of the invention. In some embodiments, the methods are used to treat a human. (page 3, paragraph 0025). Dale teaches the protonated compounds of the invention are useful as stabilizing and/or preservative compounds in topical antibiotic compositions, and where the therapeutic use of the presently described antimicrobial compositions is contemplated the compositions are preferably administered by a pharmaceutically acceptable topical carrier in formulations designed for application to specific body surfaces, e.g., skin, mucous membranes, etc. (page 13, paragraph 0151-0152). Dale teaches the administration may be in dosages for oral or topical administration (page 4, 

Donnelly et al. teaches since infection may have an important role in the pathophysiology of oral mucositis, several antimicrobial agents have been investigated for their efficacy in preventing and treating this disease (page 405, abstract). Donnelly et al. teaches microbial colonization is likely to intensify the inflammatory process as well as exacerbating and perhaps even causing ulceration. Hence, antimicrobial interventions aimed at reducing the microbial biomass of the oropharynx may help disrupt the cascade of events that culminates in the development of ulcerative oral mucositis and thus prevent or reduce the attendant clinical manifestations (page 405, right column, paragraph 2; page 406, figure 2). Donnelly et al. teaches bacteraemia associated with oral mucositis includes the aerobic Gram-negative bacilli Pseudomonas aeruginosa. (page 406, box at bottom of left column) Donnelly et al. teaches a review of published studies in which a placebo mouthwash or sterile water was used as control (page 407, bottom of right column), suggesting the antimicrobial agents formulated in the form of a mouthwash. Donnelly et al. teaches of 30 studies reporting a measurable outcome, 14 reported a benefit, 15 reported no benefit, and one study reported an unfavourable outcome (table 3) (page 409, right column, paragraph 2; page 410, table 3). Donnelly et al. teaches the generally poor quality of the studies done so far does not necessarily negate the hypothesis that microbial colonisation has a role in exacerbating oral mucositis. Moreover, the agents tested were originally used for other purposes and may not have a broad enough spectrum of activity. Nor is it known how rapidly they act. 
Acharya et al. teaches investigation into nucleobase pKa values in model mononucleotides (page 2862, abstract). Acharya et al. teaches the compound 10a of formula
    PNG
    media_image3.png
    128
    181
    media_image3.png
    Greyscale
wherein B is cytosine and R is H (page 2863, scheme 1). Acharya et al. teaches the compound titrated from pH 2 to 7 (figure 1 at page 2865). 
Wong et al. teaches bisphosphocins (also scientifically known as nubiotics) are novel small protonated deoxynucleotide molecules, and exert their antibacterial activity by depolarization of the bacterial cell membrane, causing bacterial cell death. Bisphosphocins may represent an effective weapon against antibiotic-resistant and biofilm-forming pathogenic bacteria. (page 1751, abstract) Wong et al. teaches exemplary bisphosphocins such as Nu-2, Nu-3, Nu-4, and Nu-5. (Figure 1 at page 1753) Wong et al. teaches the bisphosphocins can be exploited as potential broad-spectrum therapeutics against clinically relevant pathogens, including P. aeruginosa. Wong et al. teaches patients with burns and wounds are susceptible to P. aeruginosa infections in the skin and wounds. (page 1753, left column, paragraph 2 to right column) Wong et al. teaches the safety and tolerability of topically applied Nu-3 in patients with 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Dale in view of Donnelly et al., Acharya et al., and Wong et al. to select the compound of Nu-2, Nu-3, Nu-4, and Nu-5 or instant formula Nu-8 from within the genus of Dale and to select the method for treatment of oral mucositis or the form of a mouthwash suggested by Donnelly et al. One of ordinary skill in the art would have been motivated to combine Dale in view of Donnelly et al., Acharya et al., and Wong et al. with a reasonable expectation of success to select the method for treatment of oral mucositis or the form of a mouthwash suggested by Donnelly et al. because Dale teaches protonated compounds having antiviral and antimicrobial activity and methods for inhibiting or preventing the growth of bacteria, teaches the compound may be formulated for oral or topical administration, teaches formulations designed for application to specific body surfaces, e.g. mucous membranes, and teaches the composition can be formulated as a topical disinfectant solution; Donnelly et al. teaches since infection may have an important role in the pathophysiology of oral mucositis, several antimicrobial agents have been investigated for their efficacy in preventing and treating this disease, teaches bacteraemia associated with oral mucositis includes the aerobic Gram-negative bacilli Pseudomonas aeruginosa, and suggests the agents formulated as a mouthwash; and Wong et al. teaches bisphosphocins or nubiotics may represent an effective weapon against antibiotic-resistant and biofilm-forming pathogenic bacteria including P. aeruginosa and teaches safety and tolerability of topically applied Nu-3 in patients with chronic infected wounds. One of ordinary skill in In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)' and at II. '"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)' In the instant case the claimed ranges overlap or lie inside ranges disclosed in the prior art, and the teachings of Dale of 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-12, 14-19, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 18-19, and 23 of U.S. Patent No. 11,096,954 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13 and 23 of the reference patent are drawn to treating an infection or oral mucositis comprising administering the composition of claim 1 of the reference patent to a patient in need thereof. Claim 1 of the reference patent is drawn to a gel formulation suitable for topical administration to a patient comprising from about 1% to about 30% (weight/weight) of a Nu-3, or a pharmaceutically acceptable salt thereof and wherein the formulation has a pH of about pH 1 to about pH 3. The state of the art such as Donnelly et al. cited above suggests that oral mucositis falls within the scope of "infection", therefore the combined teachings of reference claims 13 and 23 
Regarding the concentration of the bisphophocin present, see MPEP 2144.05 providing at I. 'In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)' and at II. '"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)' In the instant case reference claim 1 recites the composition comprising from about 1% to about 30% (weight/weight) of a Nu-3, or a pharmaceutically acceptable salt thereof, and the instantly claimed ranges overlap or lie inside ranges disclosed by the reference claim.

Claims 1-19 and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,123,357 (reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of the reference patent are drawn to the method of treating oral mucositis in a patient in need thereof comprising administering to the patient an effective amount of the compound Nu-8. Each of claims 1-21 of the reference patent corresponds to instant claims 1-19 and 30-32 wherein the bisphosphocin compound is Nu-8. 

Conclusion
No claim is found to be allowable.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623